Name: Commission Regulation (EEC) No 1940/86 of 24 June 1986 extending Regulations (EEC) No 3432/82, (EEC) No 24/84 and (EEC) No 570/85 fixing, in respect of 1982, 1983 and 1984 crops, export refunds for raw tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 168/ 12 Official Journal of the European Communities 25. 6. 86 COMMISSION REGULATION (EEC) No 1940/86 of 24 June 1986 extending Regulations (EEC) No 3432/82 , (EEC) No 24/84 and (EEC) No 570/85 fixing, in respect of 1982, 1983 and 1984 crops, export refunds for raw tobacco Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by the Regulation (EEC) No 1 576/86 (2), and in particular the first sentence of the third subparagraph of Article 9 (2) thereof, Whereas export refunds were fixed in respect of certain varieties of tobacco from the 1982, 1983 and 1984 crops by Commission Regulations (EEC) No 3432/82 (3), (EEC) No 24/84 (4) and (EEC) No 570/85 (*) respectively, as last amended by Regulation (EEC) No 3697/85 ( «) ; Whereas the final date for granting those refunds was set at 30 June 1986, whereas, in respect of certain varieties of that tobacco, export possibilities after that date have presented themselves ; whereas it is advisable to grant refunds in respect of the varieties in question from the 1982, 1983 and 1984 harvests, in order to enable those exports to be carried out ; Article 1 1 . In Article 2 of Regulation (EEC) No 3432/82, *30 June 1986' is hereby replaced by '31 December 1986'. 2. In Article 2 of Regulation (EEC) No 24/84, '30 June 1986' is hereby replaced by '31 December 1986'. 3 . In Article 2 of Regulation (EEC) No 570/85, '30 June 1986' is hereby replaced by '31 December 1986'. Article 2 This Regulation shall enter into force on 1 July 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 June 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 94, 28 . 4. 1970, p. 1 . 2) OJ No L 139, 24 . 5 . 1986, p. 1 . 0 OJ No L 361 , 22. 12. 1982, p . 17 . (4) OJ No L 4, 6 . 1 . 1984, p. 8 . 0 OJ No L 65, 6 . 3 . 1985, p. 14. M OJ No L 351 , 28 . 12. 1985, p. 50 .